Case 1:18-cv-00086-DBH Document 24 Filed 12/10/18 Page 1 of 1                  PageID #: 106



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

SPENCER RANDALL,                              )
                                              )
       Plaintiff,                             )
                                              )        Case No. 1:18-cv-00086-DBH
v.                                            )
                                              )
MAS MEDICAL STAFFING                          )
CORPORATION,                                  )
                                              )
       Defendant.                             )

                                STIPULATION OF DISMISSAL


       NOW COME the parties, by and through their respective counsel, and hereby stipulate to

the dismissal of this matter with prejudice and without costs to any party.

Dated: December 10, 2018                      /s/ Allan K. Townsend
                                              Allan K. Townsend
                                              Attorney for the Plaintiff

                                              Maine Employee Rights Group
                                              92 Exchange Street
                                              Portland, Maine 04101
                                              Tele. (207) 874-0905
                                              atownsend@maineemployeerights.com

                                              /s/ Tawny L. Alvarez
                                              Tawny L. Alvarez, Esq., Bar No. 5173
                                              Verrill Dana, LLP
                                              One Portland Square
                                              PO Box 586
                                              Portland ME 04112-0586
                                              Phone: 207/774-4000
                                              Fax: 207/774-7499
                                              talvarez@verrilldana.com
                                              Attorney for Defendant, MAS Medical Staffing




                                                  1 
 
